Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 5/6/2021 (hereinafter Remarks), are acknowledged, and have been fully considered.

Allowable Subject Matter
Claims 1-2, 4-10, 12-16 and 18-23 renumbered 1-20 are allowed.

Reason for Allowance
The present invention is directed to an access method based on space domain in a wireless network.
Each independent claim identifies the uniquely distinct features, particularly:
obtaining, by the network device, a location area identity of a location of the terminal and
when the indication information indicates that the terminal supports the air communication, determining, by the network device, that the terminal is allowed to access a network in which the network device is located, or

The closest prior art:
Dupray (US 20170069214 A1) discloses methods for unmanned aerial vehicles (UAV) operations and managements (Fig 1-13).
Speasl (US 20160364989 A1) discloses a system for unmanned aerial vehicles (UAVs) control and management (Fig 1-13).
Foina (US 20180114451 A1) discloses a method for aircraft identifying system.

All the prior art disclose conventional access method based on space domain in a wireless network, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643. The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNG LIU/Primary Examiner, Art Unit 2473